United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.J., Appellant
and
U.S. POSTAL SERVICE, SUBURBAN
PROCESSING & DISTRIBUTION CENTER,
Gaithersburg, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1618
Issued: December 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 5, 2011 appellant filed a timely appeal from a January 5, 2011 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for a merit
review. Because more than 180 days has elapsed between the last merit decision dated June 1,
2010, to the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s
case.1 Pursuant to the Federal Employees’ Compensation Act (FECA)2 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the January 5, 2011 nonmerit
decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
1

20 C.F.R. § 501.3(e).

2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On April 2, 2010 the Board affirmed as
modified OWCP’s November 14, 2008 merit decision denying appellant’s claim for an
employment-related injury.3 In the same decision, the Board set aside a January 23, 2009
nonmerit decision denying reconsideration and remanded the case for a review on the merits.
The Board found the evidence sufficient to establish that the September 25, 2008 incident
occurred as alleged, but found that the record contained no doctor’s report providing a wellreasoned report explaining how the incident caused or contributed to an injury. As to the
January 23, 2009 nonmerit decision, the Board found appellant had submitted new relevant
medical evidence which OWCP failed to review. The facts and the circumstances of the case up
to that point are set forth in the Board’s prior decision and are incorporated herein by reference.4
The record reveals that appellant submitted an October 24, 2008 CA-17 form and an
October 1, 2008 employing establishment health unit report with his November 18, 2008
reconsideration request. The October 1, 2008 report revealed that he sustained a lower back
strain on September 25, 2008 when a tray of mail he was about to load broke.
Subsequent to OWCP’s January 23, 2010 nonmerit decision, progress notes dated
January 19 and April 20, 2010 from an unknown person at appellant’s family practice provider
were received. The January 19, 2010 progress notes related that appellant felt great, but still had
lower back pain. On April 20, 2010 the progress notes related that he was seen for a follow-up
for his September 25, 2008 injury and a flare-up of lower back pain.
By merit decision dated June 1, 2010, OWCP modified the November 14, 2008 decision
to reflect that the September 25, 2008 incident occurred as alleged, but the medical evidence was
insufficient to establish that the diagnosed condition was causally related to the September 25,
2008 injury.
OWCP subsequently received progress notes dated May 24, June 29 and October 4, 2010
from an unknown person at appellant’s family practice provider. On May 24, 2010 the progress
notes relate that appellant was injured on September 25, 2008 and experienced intermittent back
pain and stiffness. The June 29, 2010 progress notes revealed that he stated that his back was
hurting on Sunday morning following his riding a mechanical bull the night before. The
October 4, 2010 progress notes revealed that appellant was seen for back pain. Appellant related
that his back went out on him at work on September 8, 2010 and he was diagnosed with a
pinched nerve at the emergency room.
Appellant requested reconsideration in a form dated August 31, 2010 and received by
OWCP on October 13, 2010.

3

Docket No. 09-1825 (issued April 2, 2010).

4

On October 1, 2008 appellant, then a 40-year-old clerk, filed a traumatic injury claim alleging that he injured his
back when a plastic tray handle broke while he was bending over. The front of the form listed September 24, 2008
as the date of injury. On the back of the form the date of injury was noted as September 25, 2008.

2

By nonmerit decision dated January 5, 2011, OWCP denied reconsideration, finding the
evidence submitted insufficient to warrant merit review. It found that progress notes submitted
by appellant could not be considered valid medical evidence, in that they were unsigned and
completed by an unknown person.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.6 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.7 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.8
A report may not be considered as probative medical evidence if there is no indication
that the person completing the report qualifies as a physician as defined in 5 U.S.C. § 8102(2).9
The Board has found that reports lacking proper identification, such as unsigned treatment notes,
do not constitute probative medical evidence.10
The Board has held that the submission of evidence which does not address the particular
issue involved does not constitute a basis for reopening a case.11
ANALYSIS
The Board finds that OWCP properly refused to reopen appellant’s case for
reconsideration on the merits of his claim pursuant to 5 U.S.C. § 8128(a).
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(2) to reopen his case for review of the merits of the claim. In his
August 31, 2010 application for reconsideration, appellant did not show that OWCP erroneously
5

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
6

20 C.F.R. § 10.606(b)(2). See Susan A. Filkins, 57 ECAB 630 (2006); J.M., Docket No. 09-218 (issued
July 24, 2009).
7

Id. at § 10.607(a). See Robert G. Burns, 57 ECAB 657 (2006); S.J., Docket No. 08-2048 (issued July 9, 2009).

8

Id. at § 10.608(b).
March 16, 2009).
9

See Tina M. Parrelli-Ball, 57 ECAB 598 (2006); Y.S., Docket No. 08-440 (issued

R.M., 59 ECAB 690 (2008); Thomas L. Agee, 56 ECAB 465 (2005).

10

D.D., 57 ECAB 734 (2006); C.B., Docket No. 09-2027 (issued May 12, 2010).

11

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

3

applied or interpreted a specific point of law. He did not advance a new and relevant legal
argument. The underlying issue in this case was whether appellant’s injury was causally related
to the accepted September 25, 2008 employment incident. Although it is his belief that he has
been injured, this is a medical issue which must be addressed by relevant medical evidence.12
The unsigned treatment notes contain findings pertaining to back pain sustained while riding a
mechanical bull in June 2010. These reports are not relevant to the underlying issue because
they do not address appellant’s claimed condition and are not attributable to a physician;
therefore, they are not probative on the medical issues. The Board has held that the submission
of evidence which does not address the underlying issue involved in the case does not constitute
a basis for reopening the claim.13 Although the May 24 and October 4, 2010 progress notes
relate that appellant was injured at work and experienced intermittent back pain as a result, these
reports are also not attributable to a physician as they are unsigned.14 They are not deemed as
medical evidence15 and do not constitute a basis for reopening the case on the merits.
Appellant’s reconsideration request failed to show that OWCP erroneously applied or interpreted
a point of law, nor did it advance any relevant legal argument not previously considered by
OWCP. OWCP did not abuse its discretion in refusing to reopen his claim for a review on the
merits.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a merit review
pursuant to section 8128(a) of FECA, in its January 5, 2011 nonmerit decision.

12

See Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); K.C.,
Docket No. 09-1666 (issued August 25, 2010).
13

See L.H., 59 ECAB 253 (2007); D’Wayne Avila, 57 ECAB 642 (2006); S.J., Docket No. 08-2048 (issued
July 9, 2009).
14

See supra note 10.

15

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 5, 2011 is affirmed.
Issued: December 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

